Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election without traverse of the Species I in the reply filed on 2/9/2022 is acknowledged. Accordingly, the requirement for restriction is made FINAL.
Claim Objections
Claim 9 is objected to because of the following informalities:  
Claim 9 recites in line 2 “a set mask frame data” and should be replaced with “a set of mask frame data”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 5, 14 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a 
Claim 3 recites “fusing feature maps output from each of the at least two feature extraction models step by step, fusing the feature maps finally output from all of the at least two feature extraction models by the at least one feature enhancement layer, and generating a comprehensive feature map”, which has not been disclosed within the specification in such a way as to enable one of ordinary skill in the art to make and/or use the invention. The closest descriptions are found on pages 5 and 18 of the specification. However, the descriptions provided are essential a repeat of claim language without any further explanations or details. In other words, there is no additional disclosure in the specification other than the claim language on the above cited claimed features. 
A finding that the disclosure fails to enable the claims requires that the ordinary artisan, given the disclosure available in the application as well as in the prior art, would have to undertake undue experimentation, rather than routine experimentation, in order to make and use the invention. This finding is made by consideration of the available evidence according to the Wands factors (In re Wands, 858 F.2d at 737, 8 USPQ2d at1404 (Fed. Cir. 1988)). An analysis of the Wands factors follows:
A. 	Breadth of the claims. In this case, the claim is fairly narrow in the image processing field, focusing on image feature extraction and image segmentation based on features extracted.
B. 	The nature of the invention. The invention is directed to the identification of a main area (or area of interest) of a video frame using image segmentation algorithm to 
C. 	The state of the prior art. The prior art references in the field of image processing disclosing similar features include: 
Chen et al, ‘‘Semantic image segmentation with deep convolutional nets and fully connected CRFs,’’ arXiv:1412.7062v4, 7 Jun 2016: in discussing related work (section 2), Chen pointed out that “Hariharan et al. (2014a) propose to concatenate the computed inter-mediate feature maps within the DCNNs for pixel classification, and Dai et al. (2014) propose to pool the inter-mediate feature maps by region proposals.” 
Chen et al., "Rethinking atrous convolution for semantic image segmentation." arXiv preprint arXiv:1706.05587 (2017): in discussing image pyramid in section 2, Chen points to “Farabet et al. [22] who transform the input image through a Laplacian pyramid, feed each scale input to a DCNN and merge the feature maps from all the scales.” (See also Fig. 2)
Bak et al., "Two-stream convolutional networks for dynamic saliency prediction." arXiv preprint arXiv:1607.04730 2, no. 3 (2016): 6.: “the resulting feature maps are stacked together and integrated by a convolution layer C(512; 1; 0) whose weights are initialized with identity matrices.” (Section 3.1, 2nd paragraph). 
D. 	The level of one of ordinary skill. In the image analysis art, the ordinary artisan is usually assumed to be of high skill, likely holding or working toward an advanced degree in this or a related field or having equivalent working experience to an advanced degree. 
The level of predictability in the art. The image processing in general and image segmentation in particular are usually with high level of predictability. However, in this particular case, the claimed invention is not recited in an usual or common way, and applicant provides no explanation or detailed description beyond the claim language used in the claimed invention. As a result, it significantly lowers the level predictability in the art. 
F. 	The amount of direction provided by the inventor. No guidance is provided by the inventor beyond the claim language itself. As a result it greatly increases the amount of experimentation which the ordinary artisan would have to undertake. 
G. 	The existence of working examples.  The existence of a working example is not known by the examiner. 
H. 	The quantity of experimentation needed to make or use the invention based on the content of the disclosure. The uncommon way used to recite the claimed invention coupled with no explanation or detailed description beyond the claim language in the originally filed disclosure confounds the experimentation of the ordinary artisan. The ordinary artisan would be faced with the options of (a) determining what the recited claim limitation of “fusing feature maps output from each of the at least two feature extraction models step by step, fusing the feature maps finally output from all of the at least two feature extraction models by the at least one feature enhancement layer, and generating a comprehensive feature map” actually sets forth and how it should be performed or carried out; or, (b) start from scratch given the description of the desired effects that the invention is intended to achieve, i.e., to provide a semantic segmentation of video frames. 

Claim 5 depends on claim 3 and claims 14 and 19 have similar issues as claim 3, and therefore they are rejected for the same reasons as for claim 3.
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 3, 5, 14 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites “fusing feature maps output from each of the at least two feature extraction models step by step, fusing the feature maps finally output from all of the at least two feature extraction models by the at least one feature enhancement layer, and generating a comprehensive feature map”. However, it is unclear what this limitation means. For example, it is unclear what it means by “fusing feature maps output from each of the at least two feature extraction models step by step”. What does “step by step” refer to, “feature maps” or “extraction models”? This is particularly confusing when interpreted together with “fusing the feature maps finally output from all of the at least 
Claim 5 depends on claim 3 and claims 14 and 19 have similar issues as claim 3, and therefore they are rejected for the same reasons as for claim 3.
References Cited in Prior Art Rejections 
The following references are cited in the prior art rejections set forth below and are referred to as noted:
Avendi et al., US 20170109881 A1, published on 2017-04-20, hereinafter Avendi.
Wang et al., US 20070183662 A1, published on 2007-08-09, hereinafter Wang.
Lee et al., US 20190311202 A1, published on 2019-10-10, filed on 2018-04-10, hereinafter Lee.
Wikipedia, "BMP file format", May 16, 2019, hereinafter Wikipedia.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 11-12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Avendi in view of Wang.
Regarding claim 1, Avendi discloses a method of generating a mask frame data segment corresponding to a Avendi: Figs. 2 & 6, [0114]) comprising: 
Obtaining a frame Avendi: input image in Fig. 3, [0116]. Here disclosed image is interpreted as the claimed “frame”.)
identifying a main area of the frame using an image segmentation algorithm; (Avendi: Fig. 3, [0114]. Here disclosed image is interpreted as the claimed “frame” and “the region of interest (ROI)” is interpreted as the claimed “main area”.) and 
generating a mask frame data segment corresponding to the frame based on the main area of the frame, (Avendi: “the output mask is up-sampled from 32×32 to the original MR image size.” [0119]. As discussed in [0115], “the original image size of 256×256 is down-sampled to 64×64 and used as the input.” After up-sampling, the 32×32 mask becomes 128x128 mask which is then “used to crop a ROI of size 100×100 from the original image” [0119]. “[0104] … Finally, the ISS unrolls pooled features as a vector and fully connects the pooled features to a logistic regression layer with outputs, thereby generating a mask that specifies the ROI.”)
wherein the generating a mask frame data segment corresponding to the frame based on the main area of the frame further comprises generating the mask frame data segment based on Avendi: [0119]. The claimed width and height of the main area is interpreted as the disclosed ROI size (i.e., 100×100, or width = height = 100))
The only difference between the disclosure of Avendi and the claimed invention is that instead of a video frame or a frame in a video as claimed the disclosure of Avendi teaches an image. However, one of ordinary skill in the art would have recognized that the method of Avendi can be readily applied to a video frame such as those disclosed by Wang (Wang: Fig. 5A) with predictable results and one of ordinary skill in the art would also be motivated to make such a combination to broaden the application of Avendi’s method to video applications as described by Wang. With the combination of Avendi and Wang, generating the mask frame data segment would be based on a timestamp of the frame in the video since, as disclosed by Wang, first video frame (30) can only be segmented using intra-mode segmentation (32) (Wang: [0052]) and for all other video frames the segmentation would be based on “motion information for the ROI object between the current frame and the previous frame” (i.e., implying the claimed “timestamp”) using inter-mode segmentation (38). (Wang: [0054]) This inter-mode 
Regarding claim 2, Avendi {modified by Wang} discloses the method of claim 1, wherein the identifying a main area of the frame using an image segmentation algorithm further comprises 
identifying the main area of the frame by a semantic segmentation model, (Avendi: 210 in Fig. 2, Fig. 3) and 
the semantic segmentation model comprises at least two feature extraction models, (Avendi: Filters in [0116]) at least one feature enhancement layer, (Avendi: the layer to unroll the pooled features into a vector (feature enhancement) as shown in Fig. 3, [0119]) and a classification layer. (Avendi: the “logistic regression layer” in [0104, 0119]. “Finally, the ISS unrolls pooled features as a vector and fully connects the pooled features to a logistic regression layer with outputs, thereby generating a mask that specifies the ROI.” [0104]. The regression layer is the last step of the “Automatic Detection” (210) whose purpose is “to locate the organ or organ chamber and compute a region of interest (ROI) around it.” “As an example, a block diagram of the automatic left ventricle (LV) detection developed using convolutional networks is illustrated in FIG. 3.” [0103])
Claims 11-12 are the apparatus (Avendi: Fig. 1) claims, respectively, corresponding to the method claims 1-2. Therefore, since claims 11-12 are similar in scope to claims 1-2, claims 11-12 are rejected on the same grounds as claims 1-2.
Claim 18 is the computer-readable storage medium (Avendi: Fig. 1, [0100]) claim corresponding to the method claim 1. Therefore, since claim 18 is similar in scope to claim 1, claim 18 is rejected on the same grounds as claim 1.

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Avendi {modified by Wang} as applied to claim 2 and 12 and further in view of Lee.
Regarding claim 4, Avendi {modified by Wang} discloses the method of claim 2, wherein before the identifying the main area of the frame by a semantic segmentation mode, the method further comprises: 
obtaining at least one first sample image, wherein the at least one first sample image is an object image (Avendi: input image in Figs. 2-3) including at least one of a human being or an animal; (Wang: Fig. 2)

extracting an object area in the object image; (Avendi: Fig. 3 or 210 in Fig. 2, as discussed above in regard to claims 1-2)

training an initial segmentation model using the training sample set and obtaining the semantic segmentation model. (Avendi: [0105, 0114, 0121]. The claimed training sample set is interpreted as the disclosed training set [0105] or training dataset [0121].)
The reasoning and motivation for combining are similar to that of claim 1, particularly, since this would not change the working of Avendi or Wang and would broaden the application of the Avendi’s method to include other types of objects such as humans.
Avendi {modified by Wang} does not disclose explicitly obtaining at least one second sample image, wherein the at least one second sample image is a background image excluding human beings and animals, and synthesizing the object area and the background image and generating a training sample set, which is however well-known and commonly practiced in the image processing art for training the neural network for object segmentation as evidenced by the prior art of Lee. (Lee: “[0074] For example, in a first example synthesis strategy, a pair of images are generated from a static image with an object mask by applying two different sets of random transformations on the static image and the associated mask.” For instance, 9B and 9D in Fig. 9 (using first synthesis strategy) are interpreted as example training images of the claimed “training sample set” with 930 and 970 as the claimed background image and 940 and 980 as the claimed object area. “[0075] In a second example synthesis strategy, for a pair of images where one image includes a foreground object and another image includes a background image, two different sets of random transformations are applied to the foreground object, and a pair of images are generated by blending the transformed foreground images with the background image. For example, the foreground object can be segmented from the saliency detection datasets and the background images can be from the Pascal VOC dataset.” For instance, 10C and 10D in Fig. 10 (using second synthesis strategy) are interpreted as example training images of the claimed “training sample set” with 1050 and 1070 as the claimed background image and 1060 and 1080 as the claimed object area.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Avendi {modified by Wang}’s disclosure with Lee’s teachings by combining the method of generating a mask frame data segment (from Avendi {modified by Wang}) with the technique of synthesizing the object area and the background image to generate a training sample set (from Lee) to yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, which are taught by prior art references, would continue to operate in the same manner, particularly, the method of generating a mask frame data segment would still work in the way according to Avendi {modified by Wang} and the technique of synthesizing the object area and the background image to generate a training sample set would continue to function as taught by Lee. In fact, the inclusion of Lee's technique of synthesizing the object area and the background image to generate a training sample set would provide a practical and alternative implementation of the method of generating a mask frame data segment and would enable a much more flexible method with the implementation provided by Lee’s technique. 
Therefore, it would have been obvious to combine Avendi {modified by Wang} with Lee to obtain the invention as specified in claim 4.
Claim 13 is the apparatus (Avendi: Fig. 1) claim corresponding to the method claim 4. Therefore, since claim 13 is similar in scope to claim 4, claim 13 is rejected on the same grounds as claim 4.

Claims 9-10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Avendi {modified by Wang} as applied to claim 1 and 11 and further in view of Wikipedia.
Regarding claim 9, Avendi {modified by Wang} discloses the method of claim 1, further comprising: 
representing each pixel in the main area by a color value (Wang: “[0065] ROI object segmentation system 14 includes a face mask detector 64 that detects skin-color regions within a video frame based on blue and red channel chrominance values received from chrominance blue channel 60 and chrominance red channel 61 of video source 12.” “[0093] Face mask detector 64 detects a face mask within the received frame based on skin-color regions identified within the video frame (82).”) and obtaining a set of mask frame data Avendi: [0104, 0119]. See discussions in regard to claim 1.) and 
generating the mask frame data segment comprising the set of mask frame data. (Avendi: [0104, 0119]. See discussions in regard to claim 1.)
The reasoning and motivation for combining are similar to that of claim 1, particularly, since this would not change the working of Avendi or Wang and would provide a practical and alternative implementation of the method from Avendi and thus Wang: [0065])
Avendi {modified by Wang} does not disclose explicitly obtaining a set of mask frame data in a Bitmap format. However, representing an image data in Bitmap format is well-known and commonly practiced in the image processing art as evidenced by the prior art of Wikipedia. (Wikipedia: first and second paragraphs on page 1.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Avendi {modified by Wang}’s disclosure with Wikipedia’s teachings by combining the method of generating a mask frame data segment (from Avendi {modified by Wang}) with the technique of representing an image data in Bitmap format (from Wikipedia) to yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, which are taught by prior art references, would continue to operate in the same manner, particularly, the method of generating a mask frame data segment would still work in the way according to Avendi {modified by Wang} and the technique of representing an image data in Bitmap format would continue to function as taught by Wikipedia. In fact, the inclusion of Wikipedia's technique of representing an image data in Bitmap format would provide a practical and alternative implementation of the method of generating a mask frame data segment and would enable a much more flexible method with the implementation provided by Wikipedia’s device independent image data storage technique which “is capable of storing two-dimensional digital images both monochrome and color, in various color depths, and optionally with data compression, alpha channels, and color profiles.” (Wikipedia: second paragraph on page 1)

Regarding claim 10, Avendi {modified by Wang and Wikipedia} discloses the method of claim 1, further comprising: generating a mask frame file corresponding to the video, wherein the mask frame file comprises an identification unit, an index unit, and a plurality of mask frame data segments corresponding to a plurality of frames of the video. (Avendi: [0104, 0119]) (Wang: Fig. 5A. Frame identification and position index are implied in order to identify frames in a video sequence.) (Wikipedia: headers in Bitmap (File Structure on page 2) also provide identification unit and/or index unit for image data) (The mask frame file for a video is generated by combining the image segmentation technique for each frame image from Avendi with the video sequence segmentation from Wang as discussed in claim 1.)
The reasoning and motivation for combining are similar to that of claims 1 and 9.
Regarding claim 17, Avendi {modified by Wang and Wikipedia} discloses the computing system of claim 11, the at least one memory further storing instructions that upon execution by the at least one processor cause the computing system to: 
represent each pixel in the main area by a color value (Wang: “[0065] ROI object segmentation system 14 includes a face mask detector 64 that detects skin-color regions within a video frame based on blue and red channel chrominance values received from chrominance blue channel 60 and chrominance red channel 61 of video source 12.” “[0093] Face mask detector 64 detects a face mask within the received frame based on skin-color regions identified within the video frame (82).”) and obtaining a set of mask frame data in a Bitmap format; (Avendi: [0104, 0119]. See discussions in regard to claim 1.)
generate the mask frame data segment comprising the set of mask frame data; (Avendi: [0104, 0119]. See discussions in regard to claim 1.) (Wikipedia: first and second paragraphs on page 1.)and 
generate a mask frame file corresponding to the video, wherein the mask frame file comprises an identification unit, an index unit, and a plurality of mask frame data segments corresponding to a plurality of frames of the video. (Avendi: [0104, 0119]) (Wang: Fig. 5A. Frame identification and position index are implied in order to identify frames in a video sequence.) (Wikipedia: headers in Bitmap (File Structure on page 2) also provide identification unit and/or index unit for image data) (The mask frame file for a video is generated by combining the image segmentation technique for each frame image from Avendi with the video sequence segmentation from Wang as discussed in claim 1.)
Examiner’s Notes
While claims 3, 5 and 19 are not rejected under any art rejection due to their issues discussed under 35 U.S.C. 112(a)(b) or 35 U.S.C. 112 (pre-AIA ), 1st and 2nd paragraphs, they appear to be unpatentable over Avendi {modified by Wang} as applied to claims 2 and 18, and further in view of Chen et al. ("Rethinking atrous convolution for semantic image segmentation." arXiv preprint arXiv:1706.05587 (2017)) (see for example, Fig. 2 and related discussions) and Liu et al. ("Learning to detect a salient object." IEEE Transactions on Pattern analysis and machine intelligence 33, no. 2 (2010): 353-367) (see for example, section 3). When responding to this Office action 
While claim 14 is not rejected under any art rejection due to its issues discussed under 35 U.S.C. 112(a)(b) or 35 U.S.C. 112 (pre-AIA ), 1st and 2nd paragraphs, the claim appears to be unpatentable over Avendi {modified by Wang and Lee} as applied to claim 13, and further in view of Chen et al. ("Rethinking atrous convolution for semantic image segmentation." arXiv preprint arXiv:1706.05587 (2017)) (see for example, Fig. 2 and related discussions) and Liu et al. ("Learning to detect a salient object." IEEE Transactions on Pattern analysis and machine intelligence 33, no. 2 (2010): 353-367) (see for example, section 3). When responding to this Office action with amendments, applicant is advised to at least take these two prior art references into account so as to expedite the prosecution.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen et al., "Rethinking atrous convolution for semantic image segmentation." arXiv preprint arXiv:1706.05587 (2017). 

    PNG
    media_image1.png
    190
    663
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    234
    314
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    249
    311
    media_image3.png
    Greyscale

Liu et al., "Learning to detect a salient object." IEEE Transactions on Pattern analysis and machine intelligence 33, no. 2 (2010): 353-367. 

    PNG
    media_image4.png
    204
    1330
    media_image4.png
    Greyscale

Hu et al. (US 20190355119 A1): A fully convolutional network (FCN) implemented on a specialized processor optimized for convolution computation can achieve a speed-up in cell classification. Without re-optimizing the specialized processor, a further speed-up is achieved by compacting a testing image of cells, and processing the compacted testing image with the FCN. The testing image is first segmented into a background and regions of interest (ROIs). The ROIs are packed closer together by rearranging the ROIs without resizing them under a constraint that any two adjacent rearranged ROIs are separated by a distance in pixel not less than a minimum distance determined according to stride values of FCN convolutional layers. Geometrical operations in ROI rearrangement include relocating the ROIs 

    PNG
    media_image5.png
    331
    656
    media_image5.png
    Greyscale

Pouyanfar et al., "Automatic video event detection for imbalance data using enhanced ensemble deep learning." International Journal of Semantic Computing 11, no. 01 (2017): 85-109.

    PNG
    media_image6.png
    512
    987
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    837
    766
    media_image7.png
    Greyscale

Hou et al., "Normalized distance aggregation of discriminative features for person reidentification." Journal of Electronic Imaging 27, no. 2 (2018): 023006. 

    PNG
    media_image8.png
    358
    1278
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    490
    660
    media_image9.png
    Greyscale

Shetty et al., "Frame-and segment-level features and candidate pool evaluation for video caption generation." In Proceedings of the 24th ACM international conference on Multimedia, pp. 1073-1076. 2016.

    PNG
    media_image10.png
    337
    687
    media_image10.png
    Greyscale

Cohen et al. (US 11062454 B1): A machine-learning architecture may be trained to determine point cloud data associated with different types of sensors with an object detected in an image and/or generate a three-dimensional region of interest (ROI) associated with the object. In some examples, the point cloud data may be associated with sensors such as, for example, a lidar device, radar device, etc. (Abstract)

    PNG
    media_image11.png
    518
    796
    media_image11.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG NIU whose telephone number is (571)272-9592.  The examiner can normally be reached on Monday - Friday, 8am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FENG NIU/Primary Examiner, Art Unit 2669